SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

829
KA 11-02030
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, LINDLEY, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

ROBERT J. KING, DEFENDANT-APPELLANT.


DAVID P. ELKOVITCH, AUBURN, FOR DEFENDANT-APPELLANT.

JON E. BUDELMANN, DISTRICT ATTORNEY, AUBURN (CHRISTOPHER T. VALDINA OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Cayuga County Court (Mark H.
Fandrich, A.J.), rendered August 16, 2011. The judgment convicted
defendant, upon his plea of guilty, of criminal solicitation in the
third degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon his
plea of guilty of criminal solicitation in the third degree (Penal Law
§ 100.08), defendant contends that County Court abused its discretion
in denying his request for youthful offender status. That contention
is encompassed by defendant’s valid waiver of the right to appeal,
however, and therefore is not properly before us (see People v Rush,
94 AD3d 1449, 1449-1450; People v Lyons, 86 AD3d 930, 931, lv denied
17 NY3d 954; cf. People v Anderson, 90 AD3d 1475, 1476, lv denied 18
NY3d 991).




Entered:   June 29, 2012                           Frances E. Cafarell
                                                   Clerk of the Court